EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David K. Mattheis, Reg. No. 48,683 on March 2, 2022.
The claims amendments are set forth below with reference to line numbers of the claims as they were presented in the Amendment filed January 10, 2022. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed January 10, 2022.

In claim 1, line 4, the word “tata” has been deleted from the phrase "target input tata," and the word --data-- inserted therefor.

In claim 1, lines 18-19, the phrase “at least one replacement hypothesis” has been amended to recite in final form: “at least one of the replacement hypotheses.”

In claim 4, line 2, the word “a” has been deleted from the phrase "a grammar test," and the word --the-- inserted therefor.



In claim 8, line 6, the word “tata” has been deleted from the phrase "target input tata," and the word --data-- inserted therefor.

In claim 8, lines 17-18, the phrase “for the first hypothesis” has been amended to recite in final form: “for the first original hypothesis.”

In claim 8, line 22, the phrase “at least one replacement hypotheses” has been amended to recite in final form: “at least one of the replacement hypotheses.”

In claim 11, line 2, the word “a” has been deleted from the phrase "a grammar test," and the word --the-- inserted therefor.

In claim 13, line 2, the phrase “characters comprises replacing” has been deleted.

In claim 14, line 2, the phrase “to hypothesis scores” has been amended to recite in final form: “to the original and replacement hypotheses scores.”

In claim 15, line 8, the word “tata” has been deleted from the phrase "target input tata," and the word --data-- inserted therefor.

In claim 15, lines 19-20, the phrase “for the first hypothesis” has been amended to recite in final form: “for the first original hypothesis.”

In claim 15, line 24, the phrase “at least one replacement hypotheses” has been amended to recite in final form: “at least one of the replacement hypotheses.”

In claim 18, line 2, the word “a” has been deleted from the phrase "a grammar test," and the word --the-- inserted therefor.

In claim 20, line 2, the phrase “characters comprises replacing” has been deleted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s amendments and arguments set forth in the Amendment filed 1/10/2022 (herein “Amendment”), in response to the rejection of claims 1-20 under 35 U.S.C. 101 as being directed towards ineligible subject matter, are persuasive and the rejection is withdrawn.
Further, regarding claims 1, 8 and 15, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “training a 
The current cited art of record, Grost and Yang, whether considered alone, or in a combination obvious to one of ordinary skill in the art, do not teach or suggest the limitations of independent claims 1, 8 and 15.
Specifically, while Grost is directed towards speech recognition using a trained model that outputs hypothesis including considerations of potential “valid” variations of recognized speech output, and comparing hypotheses against a grammar, Grost does not teach or suggest evaluating hypothesis which did not compare correctly against a grammar according to a recurring failure pattern that is identified from training data. While Yang teaches adding variations to an original command set in a speech recognizer grammar that captures common and consistent errors from the acoustic model, Yang does not teach or suggest evaluating, by the language recognition classification model, the first original hypothesis which failed the grammar test according to the recurring failure pattern; generating, by the language recognition classification model, one or more replacement hypotheses for the first original hypothesis according to the solution for the recurring failure pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656